J-A08002-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

L.A.W.,                                        IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

W.R.W.,

                        Appellant                   No. 1477 EDA 2015


                Appeal from the Order Entered April 16, 2015
              In the Court of Common Pleas of Chester County
                Domestic Relations at No(s): 2014-12491-PF


BEFORE: BOWES, OLSON AND STRASSBURGER,* JJ.

MEMORANDUM BY BOWES, J.:                          FILED AUGUST 16, 2016

      W.R.W. (“Father”) appeals from the final protection from abuse

(“PFA”) order entered on April 16, 2015, wherein the court prohibited

Father’s contact with L.A.W. (“Mother”) and their son, B.W., except to

comply with the prevailing child custody order. We affirm.

      The certified record supports the following facts.   Mother and Father

divorced prior to the commencement of these proceedings. B.W. was born

of the marriage during July 2008.      Prior to April 2014, Father exercised

periods of partial physical custody.   However, following Father’s admission

that he was suffering from mental health problems, the parties agreed that

Mother would supervise his visits with B.W.       Shortly thereafter, Mother

received a text photograph from Father’s girlfriend that indicated that Father


* Retired Senior Judge assigned to the Superior Court.
J-A08002-16



had suicidal ideations.     Specifically, Father transmitted a text with a

photograph of a self-inflicted knife wound in his leg.      The accompanying

message read, “I don’t know if you recognize the pain you don’t care to deal

with. Tell my son the truth. I have finally found release. I only wanted us.”

N.T. 4/16/15, at 11; Plaintiff’s Exhibit-1.   Mother contacted Father, stated

her concern about B.W.’s safety, and convinced Father to cancel the

supervised visitation that had been scheduled for that evening.         N.T.,

4/16/15, at 11.    The supervised visitations continued on an as-requested

basis throughout that summer.

      During August 2014, Father was involved in an automobile accident

while driving under the influence of alcohol.      While convalescing, Father

admitted to Mother that the accident was, in fact, a failed attempt to commit

suicide.   Mother persuaded him to commit himself to mental health

treatment for seventy–two to ninety–six hours.      Two months later, Father

was involved in a second automobile accident. While he did not characterize

that collision as another suicide attempt, Mother was suspicious of the

incident in light of Father’s previous attempt and ideations.

      Meanwhile, during October 2014, Father demanded to exercise

physical custody independent of Mother’s supervision.      He argued that his

mental health had improved and that supervision was unnecessary.          He

threatened to file a petition for contempt against Mother if she did not

comply with his demands.        In anticipation of Father’s impending legal

                                     -2-
J-A08002-16



maneuver, Mother filed a motion to modify the existing custody order. The

hearing on that motion was scheduled for January 2015.

      During the period preceding the modification hearing, Father engaged

in increasingly erratic behavior and he harassed Mother by telephone, text

messages, and emails.    Specifically, on December 11, 2014, Father called

Mother at 8:11 p.m. and 8:27 p.m.      The next morning between 8:40 and

10:33 a.m., Father called Mother five times from his mobile phone, leaving

three brief voicemail messages, and once from his work phone. He followed

that onslaught with eleven text messages to Mother between 10:36 a.m.

and 10:50 a.m. the same morning.           The messages related to their

relationship and Father’s attempts to contact B.W.       Mother issued two

responses to Father’s inquiries.   She informed him, “Stop contacting me”

and “I will have him call you when he’s home.”      Plaintiff’s Exhibit-2.   In

addition to the foregoing attempts to communicate with Mother on the

morning of December 12, 2014, Father sent Mother three emails trying to

establish contact.

      As a result of Father’s repeated texts, emails, and voicemail messages,

Mother contacted the West Whiteland Township Police Department. Officer

Robert B. Malarick contacted Father and formally advised him to cease

communication with Mother and informed Father that further attempts to

contact her could result in his being charged with harassment. During the

PFA hearing, Mother testified without objection that the police relayed

                                    -3-
J-A08002-16



Father’s statement that he would stop attempting to contact Mother by

telephone and that “he was just going to show up at [her] house.”              N.T.,

4/16/15, at 22. While Father did not follow through with his stated intention

to menace Mother in person, he called her twice on the following day.

      On December 19, 2014, Mother was contacted by her attorney, who

relayed   a   message   from    Father’s   counsel   indicating   that   she    was

withdrawing her representation of Father due to his threatening behavior

and advising caution in what she characterized as an unsafe situation.

Mother’s counsel interpreted the warning as including threats against him

and Mother. Upon receipt of the telephone call, Mother retrieved B.W. and

his younger half-sister, who is not a party to the final PFA, order from school

and took refuge in a local hotel.     Mother explained, “we packed up some

belongings and we went to a hotel for the evening because of the state of

which -- I was concerned for our wellbeing as I did not know what threats

were being made against me.” Id. at 25. The following day, she called the

police department to alert it of Father’s threats against her custody lawyer.

She informed police that she was afraid of Father and requested extra police

patrols around her home.       The police increased their presence in Mother’s

neighborhood, told her to call if she observed Father nearby, and provided

her information about services designed to combat domestic violence.

      On December 23, 2014, West Whiteland Township Police Detective

Scott Pezick told Mother that the department had received multiple reports

                                      -4-
J-A08002-16



about Father over the preceding days and that it wanted to discuss the

situation with her. Detective Pezick had spoken to Father and advised him

to use their respective counsel as intermediaries regarding custody issues,

but Father responded that he was going to retrieve B.W. from school on his

own. Mother informed Detective Pezick that she “had an extensive history of

violence and abuse with [Father] and that he was admittedly mentally ill and

that his repeated contact with [her] had [placed her in] a very bad position.”

Id. at 23. In sum, “[she] was afraid of what [Father] was going to do next.”

Id.

      Detective Pezick ordered an increased police presence at B.W.’s school

until Mother was physically able to recover her son.      Mother observed a

marked police car at the school when she arrived, and having called the

school to advise it of the situation, she was able to obtain B.W. without

incident. After collecting B.W. and exiting the building, Mother noticed that

two additional marked police cars had arrived. As Father was not observed

at the school that day, the intimation he made to Detective Pezick was

apparently empty. Nevertheless, the police advised Mother to use extreme

caution when dealing with Father and to call 911 immediately if he

attempted to contact her.

      Based on the foregoing events, Mother obtained a temporary PFA

order against Father effective December 23, 2014.      The temporary order,

which applied to Mother, B.W., and his younger half-sister, was scheduled to

                                    -5-
J-A08002-16



terminate on January 5, 2015, but it was subsequently continued to

February 5, 2015 and then to April 16, 2015. The first continuance was due

to a lack of service, and the second continuance was made to accommodate

the criminal investigation into Father’s alleged violation of the Wiretapping

and Electronic Surveillance Control Act, 18 Pa.C.S. §§ 5701-5782, as

discussed infra. When the local Sheriff’s Office called Father in an attempt

to serve notice of the temporary PFA and inform him of the conditions of the

PFA, Father advised the deputy that he did not intend to comply with the

order “and that no one was going to keep him away from his kid.” Id. at

30.

      While the hearing on the final PFA order was pending, Father sent

Mother’s attorney an email that revealed that Father had surreptitiously

recorded an October 2014 telephone conversation with Mother.          Father

ostensibly proffered the twenty-one minute recording to the attorney in

order to establish Mother’s alleged duplicity.    However, in actuality, by

recording Mother secretly and then disseminating that recording to a third

party, Father exposed himself to criminal liability for violating sections

5703(1) and (2) of Pennsylvania’s Wiretapping and Electronic Surveillance

Control Act (“Wiretap Act”). Upon being notified of Father’s actions, Mother




                                    -6-
J-A08002-16



contacted Detective Pezick, who, following an investigation, charged Father

with, inter alia, two counts of violating the Wiretap Act.1

       The evidentiary hearing was held on April 16, 2015. At the outset of

the hearing, Mother suggested that the court continue the hearing pending

the criminal matter based upon potential Fifth Amendment concerns if Father

elected to testify.      Acting pro se, Father opposed the continuance and

declined to testify during the PFA hearing. Mother testified in favor of the

petition and introduced five exhibits.           Father presented three witnesses.

While Father marked five exhibits for identification, none of the exhibits was

admitted into evidence.        At the conclusion of the hearing, the trial court

entered a final PFA order against Father that precluded him from contacting

Mother and B.W. for three years.2 The PFA order specifically stated that (1)

it would yield to the then-existing custody arrangement; (2) it was imposed

without prejudice to Father’s right to petition to modify custody; and (3) a

modified custody order would supersede the final PFA order.            This timely

appeal followed.
____________________________________________


1
  On December 10, 2015, Father pleaded guilty to one count of violating §
5703(1) of the Wiretap Act and the trial court imposed thirty days to twelve
months imprisonment consecutive to the thirty-day to six months sentence
that had been imposed after Father pleaded guilty to DUI following the failed
suicide attempt during August 2014.
2
  As the trial court found that Mother had not satisfied her burden of proving
an allegation of abuse regarding B.W.’s half-sister, the order did not include
that child.



                                           -7-
J-A08002-16



      Father raises four questions for our review, which we restate for clarity

as follows:

      1.      Whether the trial court was biased against Father.

      2.    Whether the preponderance of evidence standard outlined
      in § 6107(a) of the PFA is too slight of an evidentiary burden in
      light of the rights and liberties that are at stake for the
      defendant.

      3.    Whether the trial court erred in failing to appoint counsel
      to represent Father during the PFA proceedings.

      4.   Whether Mother adduced insufficient evidence to establish
      a course of conduct that is tantamount to abuse under §
      6102(a)(4).

Father’s brief at 4-5.

      In Ferko-Fox v. Fox, 68 A.3d 917, 921 (Pa.Super. 2013), we

reiterated, “The purpose of the PFA act is to protect victims of domestic

violence from the perpetrators of that type of abuse and to prevent domestic

violence from occurring.”     The petitioner has the burden of proving by a

preponderance of the evidence the allegations of abuse.        See 23 Pa.C.S.

§ 6107(a). This Court “review[s] the propriety of a PFA order for an abuse

of discretion or an error of law.” Ferko-Fox, at 920. Our Supreme Court

has defined abuse of discretion as follows:

      The term ‘discretion’ imports the exercise of judgment, wisdom
      and skill so as to reach a dispassionate conclusion, within the
      framework of the law, and is not exercised for the purpose of
      giving effect to the will of the judge.     Discretion must be
      exercised on the foundation of reason, as opposed to prejudice,
      personal motivations, caprice or arbitrary actions. Discretion is
      abused when the course pursued represents not merely an error

                                      -8-
J-A08002-16



     of judgment, but where the judgment is manifestly unreasonable
     or where the law is not applied or where the record shows that
     the action is a result of partiality, prejudice, bias or ill will.

Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000), (quoting

Coker v. S.M. Flickinger Co., 625 A.2d 1181, 1184-855 (Pa. 1993)).

     As Father’s first and third issues are related, we address those claims

jointly. The crux of this argument is that the trial court was biased against

him in that an attorney did not represent him and because he refused to

consent to a continuance pending the criminal action regarding his violation

of the Wiretap Act. While he presents several examples of the trial court’s

alleged bias during the PFA hearing, his argument is predicated on the

foundational position that, while there is no statutory right to PFA counsel,

he was entitled to the assistance of counsel in this case as a matter of due

process.   He continues that, having been denied court-appointed counsel

and being unable to afford private representation, the trial court was biased

against him for attempting to defend himself pro se.     Father’s claims are

wrong as a matter of law and baseless as a matter of fact.

     Pursuant to § 6107(a) of the PFA Act, a defendant has the right to be

represented by counsel during the PFA hearing to determine whether a final

PFA order is warranted. However, as Father appears to concede, there is no

statutory right to the appointment of PFA counsel.    In Weir v. Weir, 631
A.2d 650 (Pa.Super. 1993), this Court discussed this precise issue and

reasoned that, since the PFA is a quasi-civil statute, the requirement that a

                                    -9-
J-A08002-16



defendant be advised of his right to representation did not equate to the

right to the appointment of counsel. We stated,

             Unlike cases arising under the Juvenile Act or cases
      concerning involuntary commitment, there is no legislatively
      created right to court-appointed counsel in [PFA] proceedings.
      Rather, the [PFA] only requires that the court advise a defendant
      of the right to be represented at the hearing by counsel. See 23
      Pa.C.S.A. § 6107(a). The right to be represented by counsel
      cannot be equated with the right to receive court-appointed
      counsel. The right to be represented by counsel in civil
      proceedings is one accorded to all individuals. However, all civil
      litigants do not have the right to court-appointed counsel. The
      [PFA] thus cannot be construed as requiring the appointment of
      counsel for indigent parties.

Id. at 657.

      Furthermore, while the Weir Court passed on the related issue of

“whether a PFAA action is the type of proceeding which involves the

deprivation of a constitutional right so as to require the appointment of

counsel,” id., at 657-658, in Varner v. Holley, 854 A.2d 520, 523

(Pa.Super. 2004), this Court subsequently interpreted the Weir Court’s

discussion as holding “that a PFA action is not the type of proceeding which

involves the deprivation of a constitutional right so as to require the

appointment of counsel.” Hence, as illustrated in Varner, the principle that

no right to counsel exists under the PFA Act is well ensconced. Thus, where,

as here, Father was advised of his right to representation during the hearing

and neglected to request the appointment of counsel, assert his indigence,

or contact a lawyer referral service as suggested by the formal notice of



                                    - 10 -
J-A08002-16



hearing, his predicate argument that the PFA process is unjust fails as a

matter of law.

      Moreover, Father’s specific allegations of bias also fail.              As we

previously reiterated in In re In the Interest of S.H., 879 A.2d 802, 808

(Pa.Super.    2005),   a   mere   adverse       ruling,   without   more,   does   not

demonstrate bias. Father first asserts that the trial court admonished him

for complaining that Mother did not provide adequate notice of her request

for a continuance.     Next, he contends that, while the trial court reminded

Mother’s counsel to move for the admission of her exhibits, it deliberately

declined to remind Father about that necessity. Additionally, Father argues

that the trial court threatened him with contempt for leveling too many

objections.   Finally, Father asserts that the trial court’s evidentiary rulings

disfavored him disproportionally.     In support of this position, he highlights

four instances where the trial court declined to rule in his favor in disposing

of the parties’ countervailing objections to the testimony.           As highlighted,

infra, the certified record belies all of Father’s allegations of bias.

      Despite Father’s protestations to the contrary, the trial court did not

admonish him for challenging the timeliness of Mother’s request for a

continuance pending the completion of the criminal matter. While the trial

court questioned Father’s cryptic reference to “Section 209” as a basis to

oppose the continuance, in reality the court not only supported Father’s

opposition to the motion but it also advised Father, “if you don’t want a

                                       - 11 -
J-A08002-16



continuance then there will be a hearing.” N.T., 4/16/15, at 5.3        There is

nothing in the certified record to support Father’s claim that the trial court

intimidated him based on his desire to proceed with the PFA hearing on April

16, 2015. Hence, this claim fails.

       Similarly, the certified record will not sustain Father’s contentions that

the trial court threatened him with contempt for leveling too many

objections during the hearing or that it ruled against him disproportionally.

The allegation implicates an exchange with the trial court wherein Father

reiterated an objection to a question and added commentary after the court

had overruled his initial objection. The brief exchange occurred as follows:

       Q. I am going to take you back to some of the events leading up
       to the case. Can you please tell the court about [Father’s]
       behavior last spring?

       [Father]:     Objection, relevance.

       The Court: Overruled.

       The Witness:         In April of 2000[. . . ]

       [Father]:     Objection, relevance.

       The Court: Overruled.

       [Father]:     This pertain[s] nothing to [Mother].

____________________________________________


3
   Father’s brief indicates that he attempted to invoke “PA Rules [sic] of Civil
Procedure” 209.        See Father’s brief at 7.      However, his ostensible
clarification is unhelpful because Pa.R.C.P. 209 was rescinded effective
January 1996.



                                          - 12 -
J-A08002-16



      The Court: Overruled. You keep up with this [and] there is not
      going to be much of a hearing because you’re going to be
      downstairs. You may answer the question. April of 2014?

N.T., 6/16/15, at 8-9.

      Apparently conceding that the foregoing interaction fails to evince trial

court bias on its own, Father complains that, while the trial court threatened

him with contempt if he persisted with his objections, the court neglected to

admonish Mother’s counsel for similar conduct. Again, however, the record

does not support Father’s allegation of disparate treatment. While the court

did not threaten Mother’s counsel with contempt for her missteps during the

hearing, it reprimanded her for a variety of reasons. For instance, the court

displayed   impatience   for   counsel’s   disorganized   exhibits,   chided   her

repeatedly for raising objections prematurely, criticized the grounds of her

objections, and complained about her enunciation and presentation. Id. at

21, 45, 57, 66, 79. In addition, the trial court chastised Mother’s counsel for

what it deemed to be a superfluous statement that she rested her case-in-

chief with reservation to recall her client if necessary. The court corrected,

“You’re resting your case in chief, is that what you are saying? . . . And you

might have rebuttal testimony? . . . All right. If there is appropriate proper

rebuttal testimony at that time you’ll be permitted.         . . . It is without

reservation.” Id. at 65-65. The record belies Father’s claims of bias.

      Likewise, Father’s assertion of disparity in the manner that the court

disposed of the parties’ evidentiary objections is not persuasive. Generally,

                                     - 13 -
J-A08002-16



“[o]ur standard of review for a trial court's evidentiary rulings is narrow.

Commonwealth v. Mickel, 2016 Pa. Super. 132 *3.                  Therefore, “[t]he

admissibility of evidence is solely within the discretion of the trial court . . .

[.]” Id.

      Instantly, the certified record confirms that the trial court ruled on the

parties’ objections impartially. In disposing of Father’s objections, the court

sustained six of ten objections he leveled against Mother’s direct testimony,

sustained two objections to Mother’s exhibits, and overruled several of

Mother’s objections to the testimony that Father adduced at trial.         Father

highlights four specific examples in which the trial court purportedly ruled

against him.   While his precise argument is unclear, Father asserts baldly

that the trial court “used the objections by [the parties] to shape the

proceedings and was able to suppress significant evidence that should have

been considered by a fair and impartial judge.”        See Father’s brief at 7.

Father provides one-paragraph summaries for each of the evidentiary

determinations; however, he fails to argue, much less explain, how the four

rulings establish the trial court’s bias.   Indeed, rather than assail the trial

court’s impartiality, at best, Father’s obscure references to the noted

testimony are facial challenges to the merits of the court’s evidentiary

rulings, issues that were not included or fairly suggested in his statement of

questions presented.      Hence, those challenges are waived.           Pa.R.A.P.

2116(a) (“No question will be considered unless it is stated in the statement

                                     - 14 -
J-A08002-16



of   questions   involved   or   is   fairly   suggested   thereby.”);   see    e.g.,

Southcentral Employment Corp. v. Birmingham Fire Ins. Co. of

Pennsylvania, 926 A.2d 977, 983 n.5 (Pa.Super 2007) (issue waived

because it was not explicitly raised in appellant's statement of questions

involved). As the trial court dispensed its criticisms evenly and ruled fairly

on the parties’ various objections, we reject Father’s assertion of bias.

      Father’s final assertion of bias is premised upon the fact that the trial

court declined to prompt him to move for the formal admission of the exhibit

that he marked and presented during his defense. Significantly, at the close

of Mother’s case-in-chief, the trial court inquired of her counsel, “Any

exhibits you wanted to put into evidence?”          N.T., 4/16/15, at 59.      Father

complains that the court did not extend a similar courtesy to him.

      The record reveals that, when Mother’s counsel attempted to level an

anticipatory objection to one of Father’s exhibits, the trial court interceded,

“I don’t want to get highly technical here, but has anybody offered the

exhibits into evidence?” Id. at 78. Following a brief exchange during which

the trial court twice asked counsel when Father had moved for the exhibit’s

admission, counsel eventually understood the implication and withdrew the

purported objection. As Father did not comprehend the significance of the

exchange, he failed to formally request that the trial court admit the exhibits

into evidence.




                                        - 15 -
J-A08002-16



      Unlike Father’s other assertions of bias, this contention has a factual

predicate.   That is, in this isolated instance, the trial court treated Mother

and Father differently. Nevertheless, no relief is due.

      As a preliminary matter, we note that the trial court was not obligated

to assist Father in navigating the procedural pitfalls of self-representation.

In Commonwealth v. Freeland, 106 A.3d 768, 776 (Pa.Super. 2014), we

stressed, “a pro se litigant must comply with the procedural rules set forth in

the Pennsylvania Rules of the Court.” Furthermore, in Commonwealth v.

Gray, 608 A.2d 534, 550 (Pa.Super. 1992) (quotation omitted), we

reiterated, “Any layperson choosing to represent himself in a legal

proceeding must, to some reasonable extent, assume the risk that his lack

of expertise and legal training will prove his undoing.” Thus, the trial court

was not constrained to assist Father based on his status as a layman.

      Moreover, in light of the certified record as a whole, this remote

example of the court declining to extend a professional courtesy to Father

that it previously had extended to Mother’s counsel, does not establish trial

court bias. Significantly, although the trial court was not obliged to assist

Father, it was sensitive to the fact that Father was proceeding pro se.

Indeed, the court’s decision to avert its assistance in this instance was

inconsistent with its actions throughout the hearing.     Specifically, the trial

court previously guided Father in leveling evidentiary objections, questioning

Mother on cross-examination, and marking and identifying defense exhibits.

                                     - 16 -
J-A08002-16



Ideally, the court would have also informed Father of the formal requirement

to move the exhibit into evidence. Although it did not, mindful of the court’s

impartial rulings and the assistance it provided Father throughout the

proceeding, we cannot find that the trial court’s isolated act demonstrated a

bias against Father. Thus, we also reject this claim.

       We address Father’s remaining claims jointly.     He argues that the

evidentiary burden required to attain a final PFA order is too slight and that

notwithstanding this reduced threshold, Mother’s evidence was insufficient to

sustain the final PFA order. Father concedes, as he must, that the PFA Act

demands that a petitioner adduce only a preponderance of evidence in order

to satisfy his or her evidentiary burden. In this regard, he asserts that the

relaxed burden is unjust and violative of his due process rights.     He also

challenges the statutory definition of “abuse” pursuant to § 6102(a)(2) and

maintains that the low evidentiary threshold permitted Mother to prove her

case against him despite what he characterized as scant evidence of threats

or harassment.4       Unfortunately for Father, beyond his bare assertion of

____________________________________________


4
    The PFA defines abuse as follows:

       “Abuse.” The occurrence of one or more of the following acts
       between family or household members, sexual or intimate
       partners or persons who share biological parenthood:

         (1) Attempting to cause or intentionally, knowingly or
         recklessly causing bodily injury, serious bodily injury, rape,
(Footnote Continued Next Page)


                                          - 17 -
J-A08002-16



injustice and his assessment of the evidence that Mother adduced during the

hearing, he does not develop his claims with any legal argument or citation

to relevant legal authority.        At most, Father alleges a lack of evidence of

imminent serious bodily injury and attempts to justify his pernicious

behavior throughout this case, including the violations of the Wiretap Act, as

a reasonable response to the impediments that he believed Mother and her

counsel erected to prevent him from exercising physical custody of B.W.

Thus, any assertion that the PFA Act is constitutionally infirm is waived. See

                       _______________________
(Footnote Continued)

         involuntary deviate sexual intercourse, sexual assault,
         statutory sexual assault, aggravated indecent assault,
         indecent assault or incest with or without a deadly weapon.

         (2) Placing another in reasonable fear of imminent serious
         bodily injury.

         (3) The infliction of false imprisonment pursuant to 18 Pa.C.S.
         § 2903 (relating to false imprisonment).

         (4) Physically or sexually abusing minor children, including
         such terms as defined in Chapter 63 (relating to child
         protective services).

         (5) Knowingly engaging in a course of conduct or repeatedly
         committing acts toward another person, including following
         the person, without proper authority, under circumstances
         which place the person in reasonable fear of bodily injury. The
         definition of this paragraph applies only to proceedings
         commenced under this title and is inapplicable to any criminal
         prosecutions commenced under Title 18 (relating to crimes
         and offenses).

23 Pa.C.S. § 6301(a)(1-5).



                                           - 18 -
J-A08002-16



In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011) (quoting In re A.C.,

991 A.2d 884, 897 (Pa.Super. 2010)) (“where an appellate brief fails to

provide any discussion of a claim with citation to relevant authority or fails

to develop the issue in any other meaningful fashion capable of review, that

claim is waived.”).

      Moreover, Father’s assertion that Mother did not establish abuse

defined as a reasonable fear of imminent serious bodily injury pursuant to §

6102(a)(2) fails.     Notwithstanding Father’s protestations, Mother was not

limited to that definition of abuse.          In reality, Mother proved by a

preponderance of the evidence abuse defined under § 6102(a)(5) as “a

course of conduct or repeatedly committing acts toward another person . . .

under circumstances which place the person in reasonable fear of bodily

injury.”   Specifically, she established that over a two-day period during

December 2014, Father harassed her relentlessly via telephone, text

message, and email. He rebuffed police directions to leave Mother alone and

threatened to “just . . . show up at [her] house.”      N.T., 4/16/15, at 15.

Thereafter, he threatened Mother and her counsel, which led Mother to take

refuge overnight in a local hotel.      Undaunted, three days later, Father

informed police of his intent to defy their directives, again, and physically

remove B.W. from school.       While Father failed to follow through with this

threat, the ruse placed Mother in fear “of what [Father] was going to do

next.” Id. at 23.

                                     - 19 -
J-A08002-16



      Indeed, even when faced with notice of the PFA proceedings, Father

advised the Sheriff’s deputy that he did not intend to comply with the

temporary PFA order if it interfered with his custodial rights.    Id. at 30.

These events are even more alarming when superimposed over Father’s

history of erratic behavior. Accordingly, we find that the trial court did not

commit an abuse of discretion in finding that Mother proved by a

preponderance of the evidence that Father engaged in a course of conduct

under circumstances that placed her in fear of bodily injury.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/16/2016




                                    - 20 -